Name: 96/472/EC: Commission Decision of 26 July 1996 establishing the list of declining industrial areas concerned by Objective 2 for the programming period from 1997 to 1999, as defined by Council Regulation (EEC) No 2052/88 and amending Decision 94/169/EC
 Type: Decision_ENTSCHEID
 Subject Matter: regions and regional policy;  Europe;  economic policy;  EU finance
 Date Published: 1996-08-03

 Avis juridique important|31996D047296/472/EC: Commission Decision of 26 July 1996 establishing the list of declining industrial areas concerned by Objective 2 for the programming period from 1997 to 1999, as defined by Council Regulation (EEC) No 2052/88 and amending Decision 94/169/EC Official Journal L 193 , 03/08/1996 P. 0054 - 0057COMMISSION DECISION of 26 July 1996 establishing the list of declining industrial areas concerned by Objective 2 for the programming period from 1997 to 1999, as defined by Council Regulation (EEC) No 2052/88 and amending Decision 94/169/EC (96/472/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2052/88 of 24 June 1988 on the tasks of the Structural Funds and their effectiveness and on coordination of their activities between themselves and with the operations of the European Investment Bank and the other existing financial instruments (1), as last amended by Regulation (EC) No 3193/94 (2), and in particular Article 9 (3) thereof,After consultation of the Advisory Committee on the Development and Conversion of Regions,Whereas Regulation (EEC) No 2052/88 provides for, in particular in Article 12 (1), a second programming period from 1994 to 1999 for Structural Fund assistance under Objective 2;Whereas Article 9 (3) of the aforementioned Regulation states that the Commission shall, in accordance with the procedure laid down in Article 17 and on the basis of the criteria laid down in Article 9 (2), establish an initial list for three years of the declining industrial areas concerned by Objective 2, taking into account the national priorities and situations, and in close consultation with the Member State concerned; whereas this list was established by Commission Decision 94/169/EC (3), as last amended by Decision 95/189/EC (4), for the programming period from 1994 to 1996;Whereas Article 9 (6) states that the list of eligible areas shall be reviewed by the Commission periodically in close consultation with the Member State concerned and that the assistance granted by the Community in respect of Objective 2 in the various areas listed shall be planned and implemented on a three-yearly basis;Whereas Article 9 (1) of the same Regulation states that the declining industrial areas concerned by Objective 2 shall comprise regions, frontier regions or parts of regions, including employment areas and urban communities;Whereas Article 9 (2) specifies the criteria to be used to define the declining industrial areas concerned by Objective 2;Whereas Article 9 (4) states that in establishing the list, the Commission and the Member States shall seek to ensure that assistance is genuinely concentrated on the areas most seriously affected, at the most appropriate geographical level, taking into account the particular situation of the areas concerned;Whereas it is appropriate to retain the initial list for the programming period from 1997 to 1999 subject to certain amendments,HAS ADOPTED THIS DECISION:Article 1 The initial list of declining industrial areas concerned by Objective 2 as set out in Decision 94/169/EC, established pursuant to Article 9 (3) of Regulation (EEC) No 2052/88, will apply for the three-year period 1997-99 subject to the amendments set out in the Annex.Article 2 This Decision is addressed to the Member States.Done at Brussels, 26 July 1996.For the CommissionMonika WULF-MATHIESMember of the Commission(1) OJ No L 185, 15. 7. 1988, p. 9.(2) OJ No L 337, 24. 12. 1994, p. 11.(3) OJ No L 81, 24. 3. 1994, p. 1.(4) OJ No L 123, 3. 6. 1995, p. 18.ANNEX LIST OF AREAS ELIGIBLE FOR OBJECTIVE 2 (1997-1999) SPAIN >TABLE>>TABLE>ITALY >TABLE>>TABLE>NETHERLANDS >TABLE>